              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
                  CIVIL CASE NO. 3:20-cv-00095-MR


TRACEY T. GRADY,                )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
B.S., et al.,                   )                       ORDER
                                )
              Defendants.       )
_______________________________ )

      THIS MATTER is before the Court on initial review of the Amended

Complaint    [Doc.   14].     Also    pending    are   Plaintiff’s   Motions   for

Reconsideration [Docs. 15, 16]. Plaintiff is proceeding in forma pauperis.

[Doc. 12].

I.    BACKGROUND

      Pro se Plaintiff, who is a pretrial detainee at the Union County Jail, filed

this civil rights suit pursuant to 42 U.S.C. § 1983, addressing incidents that

allegedly occurred in Monroe, North Carolina. The Complaint was dismissed

on initial review for failure to state a claim upon which relief can be granted




       Case 3:20-cv-00095-MR Document 21 Filed 02/23/21 Page 1 of 19
and pursuant to the Younger abstention doctrine.1 [Doc. 13]. The Plaintiff

was given 30 days to amend. [Id.].

         The Amended Complaint [Doc. 14] is now before the Court on initial

review. The Plaintiff names as Defendants: Steve Morton, a Monroe Police

Department (“MPD”) sergeant; Baucom Sawyer, Steven Helms, Kyle Purser,

and Michele Shoultes, MPD officers; Sharon Hinton, a DNA examiner in the

Raleigh crime lab; and B.S., the victim in Plaintiff’s rape case.

         In the Amended Complaint, the Plaintiff alleges that he was at a Waffle

House restaurant parking lot on May 14, 2019, when B.S. forced her way

into the Plaintiff’s car, assaulted him, and damaged his car during a “violent

attack [in which B.S.] demand[ed] drug money.” [Doc. 14 at 7].

         The Plaintiff alleges that Defendant Morton attempted to question the

Plaintiff at his home on May 14 and 15, 2019, about allegations that the

Plaintiff had kidnapped B.S. from the Waffle House and raped her. The

Plaintiff invoked his right to remain silent, requested counsel, and asked

Morton to leave the residence unless he had a warrant. The Plaintiff alleges

that Defendant Morton then attempted to intimidate the Plaintiff by using

threats and racial slurs, and racially profiled him because B.S. is Morton’s

friend. [Id. at 4].


1   Younger v. Harris, 401 U.S. 37 (1971).
                                             2

           Case 3:20-cv-00095-MR Document 21 Filed 02/23/21 Page 2 of 19
         The Plaintiff alleges that on May 20, 2019, Defendants Helms and

Morton conducted a photo lineup with B.S. He alleges that B.S. selected a

different individual, but that Defendants Helms and Morton then “illegally

coerce[d]” her by showing her surveillance video and telling her that the

Plaintiff was the rapist. [Id. at 6].

         The Plaintiff further alleges that Defendant Morton attempted to

interview the Plaintiff and his mother, Linda Johnson (“Linda”), at Linda’s

home on May 23, 2019. The Plaintiff claims that Defendant Morton told Linda

that the Plaintiff had kidnapped B.S. from the Waffle House and took her to

a cornfield where he raped her. The Plaintiff alleges that this was an abuse

of authority by Defendant Morton because DNA evidence had not been

collected yet, and therefore, Defendant Morton lacked probable cause. The

Plaintiff appears to allege that Defendant Morton again used threats and

racial slurs, racially profiled him, and acted with “malice and a culpable state

of mind,” bias, and “racist deliberate indifference” because he knew B.S.

personally. [Id. at 4].

         The Plaintiff alleges that Defendants Sawyer and Purser arrested him

the next day, May 24, 2019, without reading him his Miranda2 rights. He

further alleges that Defendants Sawyer and Purser intentionally used


2   Miranda v. Arizona, 384 U.S. 436 (1966).
                                               3

           Case 3:20-cv-00095-MR Document 21 Filed 02/23/21 Page 3 of 19
excessive force by “slamming [Plaintiff’s] head into the police car, injuring his

neck and back for life and causing physical and mental anguish.” [Id. at 8].

The Plaintiff alleges that Defendant Morton witnessed the assault by

Defendants Sawyer and Purser but failed to protect him from Sawyer and

Purser’s actions. The Plaintiff alleges that Defendant Morton continued to

harass and threaten him at a court appearance and then, at the Jail,

Defendant Morton used excessive force by “push[ing] [Plaintiff] around

violently causing pain” while the Plaintiff was still injured. [Id. at 4]. The

Plaintiff also appears to allege that Defendant Morton retaliated against the

Plaintiff for remaining silent by denying him medical treatment. [See id. at 4,

11].

         The Plaintiff alleges that testing by DNA examiner Samatha Chitkhin 3

excluded the Plaintiff as the source of DNA from several of B.S.’s swabs,

which were then returned to MPD. The Plaintiff alleges that Defendants

Morton and Shoultes tampered with the swabs and resubmitted them for

further testing by Defendant Hinton, which then came back consistent with

the Plaintiff’s DNA. [Id. at 6].

         The Plaintiff alleges that B.S. is a confidential informant for police and

that she “illegally conspired with Sgt. Steve Morton to fram[e] and set


3   The Plaintiff has not named Chitkhin as a Defendant.
                                             4

           Case 3:20-cv-00095-MR Document 21 Filed 02/23/21 Page 4 of 19
[Plaintiff] up with rape charges” in exchange for her a “deal” on her own

pending charges. [Id. at 7]. The Plaintiff further alleges that B.S. “coerced

her boyfriend … to kill [Plaintiff] while in jail.”4 [Id.].

         Plaintiff seeks injunctive relief including the dismissal of the North

Carolina criminal case, compensatory and punitive damages, and a jury trial.

[Id. at 11].

II.      STANDARD OF REVIEW

         Because the Plaintiff is proceeding in forma pauperis, the Court must

review the Complaint to determine whether it is subject to dismissal on the

grounds that it is “(i) frivolous or malicious; (ii) fails to state a claim on which

relief may be granted; or (iii) seeks monetary relief against a defendant who

is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B); see 28 U.S.C. §

1915A (requiring frivolity review for prisoners’ civil actions seeking redress

from governmental entities, officers, or employees).

         In its frivolity review, a court must determine whether the Complaint

raises an indisputably meritless legal theory or is founded upon clearly

baseless factual contentions, such as fantastic or delusional scenarios.

Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore, a pro se

complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520


4   The Plaintiff has not named B.S.’s boyfriend as a Defendant.
                                             5

           Case 3:20-cv-00095-MR Document 21 Filed 02/23/21 Page 5 of 19
(1972).     However, the liberal construction requirement will not permit a

district court to ignore a clear failure to allege facts in his complaint which set

forth a claim that is cognizable under federal law. Weller v. Dep’t of Soc.

Servs., 901 F.2d 387 (4th Cir. 1990).

IV.   DISCUSSION

      To state a claim under § 1983, a plaintiff must allege that he was

“deprived of a right secured by the Constitution or laws of the United States,

and that the alleged deprivation was committed under color of state law.”

Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50 (1999).

      A.      Individuals Not Named as Defendants

      The body of the Complaint contains allegations against individuals who

are not named as defendants in the caption as required by Rule 10(a). This

failure renders Plaintiff’s allegations against them nullities. See, e.g.,

Londeree v. Crutchfield Corp., 68 F.Supp.2d 718 (W.D. Va. Sept. 29, 1999)

(granting motion to dismiss for individuals who were not named as

defendants in the compliant but who were served). The allegations directed

at individuals not named as Defendants are therefore dismissed without

prejudice.




                                        6

          Case 3:20-cv-00095-MR Document 21 Filed 02/23/21 Page 6 of 19
      B.    Younger Abstention

      The Plaintiff asserts claims including false imprisonment, conspiracy,

obstruction of justice, “racial profiling” and defamation based on the various

Defendants’ allegedly unconstitutional actions regarding the investigation

and prosecution of his North Carolina kidnapping and rape case. [Doc. 14

at 8]. Among the relief the Plaintiff seeks is the dismissal of the criminal

charges. [Id. at 11].

      In Younger, the Supreme Court held that a federal court should not

interfere with ongoing state court proceedings except in the most narrow and

extraordinary of circumstances.     Younger v. Harris, 401 U.S. 37, 43-44

(1971). Under Younger, abstention is proper in federal court when: (1) there

is an ongoing state judicial proceeding that began prior to substantial

progress in the federal proceeding; (2) that proceeding implicates important,

substantial, or vital state interests; and (3) there is an adequate opportunity

to raise constitutional challenges within the framework of the state judicial

process. Middlesex City Ethics Committee v. Garden State Bar Ass’n, 457

U.S. 423 (1982); Robinson v. Thomas, 855 F.3d 278 (4th Cir. 2017). A

federal court may disregard Younger’s mandate to abstain from interfering

with ongoing state proceedings only where “extraordinary circumstances”




                                      7

       Case 3:20-cv-00095-MR Document 21 Filed 02/23/21 Page 7 of 19
exist that present the possibility of irreparable harm. Robinson, 855 F.3d at

286.

       The Plaintiff alleges that he was falsely arrested and charged based

on an investigation by racist and biased detectives who conspired with a

DNA analyst to manufacture evidence against him. He further alleges that

he was not informed of his Miranda rights upon his arrest; that his requests

for a lawyer and to remain silent were ignored; and that an identification by

B.S. was procured through an improper photographic lineup procedure.

       The Plaintiff does not dispute that the allegations in the instant case

relate to his pending North Carolina rape and kidnapping charges. Instead,

he attempts to demonstrate the existence of extraordinary circumstances to

avoid Younger abstention. Specifically, the Plaintiff alleges that “[Plaintiff’s]

rape case has been damaged by a racist investigator who tampered with

DNA evidence illegally [and] who knew the victim B.S. on a personal level.”

[Id. at 5]. He further alleges that B.S. is a confidential informant who is

attempting to get a “deal” on her own pending charges. [Id. at 7]. In light of

these circumstances, he argues that it would be in the interest of justice to

allow his claims to proceed. [Id. at 5, 7].

       The Plaintiff will have an opportunity to explore his challenges to the

circumstances of his arrest and the investigation of his case in the state court


                                       8

        Case 3:20-cv-00095-MR Document 21 Filed 02/23/21 Page 8 of 19
criminal proceedings. The State of North Carolina has a vital interest in

prosecuting the Plaintiff’s criminal action and the Plaintiff will have an

adequate opportunity to address the present issues in the criminal

proceedings. He has failed to demonstrate the existence of extraordinary

circumstances presenting the possibility of irreparable harm. Therefore, all

the Plaintiff’s claims which are intertwined with his pending criminal case—

including his claims of false imprisonment, conspiracy, obstruction of justice,

“racial profiling” and defamation—will be dismissed without prejudice based

on Younger abstention.

      C.    Excessive Force Claims

      The Plaintiff alleges that Defendants Sawyer and Purser used

excessive force against him during his arrest, that Defendant Morton failed

to intervene, and that Defendant Morton later used excessive force against

him at the Jail. The Plaintiff further alleges that B.S. assaulted him in his car

and that she asked her boyfriend to kill the Plaintiff in jail. [Doc. 14 at 4, 7].

      A citizen’s claim that law enforcement officials used excessive force in

the course of making a “seizure” of his person is properly analyzed under the

Fourth Amendment’s “objective reasonableness” standard.               Graham v.

Conner, 490 U.S. 386, 388 (1989); Sigman v. Town of Chapel Hill, 161 F.3d

782, 786 (4th Cir.1998). As the Supreme Court has explained, “all claims that


                                        9

        Case 3:20-cv-00095-MR Document 21 Filed 02/23/21 Page 9 of 19
law enforcement officers have used excessive force—deadly or not—in the

course of an arrest, investigatory stop, or other ‘seizure’ of a free citizen

should be analyzed under the Fourth Amendment and its ‘reasonableness’

standard, rather than under a ‘substantive due process’ approach.” Graham,

490 U.S. at 395.    In the end, objective reasonableness of the officer’s

probable cause determination is the touchstone. “An officer’s evil intentions

will not make a Fourth Amendment violation out of an objectively reasonable

use of force; nor will an officer’s good intentions make an objectively

unreasonable use of force constitutional.” Id. at 397.

     A pretrial detainee’s assertion that jail personnel used excessive force

is also analyzed under the Fourteenth Amendment. See Graham, 490 U.S.

at 395 n.10 (noting that the Fourteenth Amendment “protects a pretrial

detainee from the use of excessive force that amounts to punishment”). To

state an excessive force claim, a pretrial detainee must show only that the

force “purposely or knowingly used against him was objectively

unreasonable.” Kingsley v. Hendrickson, 576 U.S. 389, 396-97 (2015). The

standard for assessing a pretrial detainee’s excessive force claim is “solely

an objective one.” Id. In determining whether the force was objectively

unreasonable, a court considers the evidence “from the perspective of a

reasonable officer on the scene, including what the officer knew at the time,


                                     10

       Case 3:20-cv-00095-MR Document 21 Filed 02/23/21 Page 10 of 19
not with the 20/20 vision of hindsight.” Id. (citing Graham, 490 U.S. at 396).

Considerations that bear on the reasonableness or unreasonableness of the

force include: the relationship between the need for the use of force and the

amount of force used; the extent of the plaintiff’s injury; any effort made by

the officer to temper or limit the amount of force; the severity of the security

problem at issue; the threat reasonably perceived by the officer; and whether

the plaintiff was actively resisting. Id.

      The Fourth Circuit recognizes a cause of action for bystander liability

“premised on a law officer’s duty to uphold the law and protect the public

from illegal acts, regardless of who commits them.” Stevenson v. City of

Seat Pleasant, Md., 743 F.3d 411, 416-17 (4th Cir. 2014) (quoting Randall v.

Prince George’s Cnty., 302 F.3d 188, 203 (4th Cir. 2002)). A “bystander

officer” can be liable for his or her nonfeasance if he or she: “(1) knows that

a fellow officer is violating an individual’s constitutional rights; (2) has a

reasonable opportunity to prevent the harm; and (3) chooses not to act.”

Randall, 302 F.3d at 204.

      First, the Plaintiff asserts that Defendants Purser and Sawyer used

excessive force against him during his arrest when they intentionally

slammed his head into the police car, injuring his neck and back, and that




                                        11

       Case 3:20-cv-00095-MR Document 21 Filed 02/23/21 Page 11 of 19
Defendant Morton failed to intervene. This claim is plausible and will be

permitted to pass initial review.

      Second, the Plaintiff asserts that Defendant Morton pushed him around

“violently” at the Jail the same day as his arrest while he was still injured from

his encounter with Defendants Purser and Sawyer, which caused him pain.

This claim is also plausible and will be permitted to pass initial review.

      Third, it appears that the Plaintiff may be attempting to assert

excessive force claims against B.S. for assaulting the Plaintiff in his car and

for asking her boyfriend to kill the Plaintiff in Jail. These claims are subject

to dismissal because the Plaintiff has failed to demonstrate that B.S. is a

state actor for purposes of § 1983. The Plaintiff conclusively asserts that

B.S. conspired with officers to set him up on rape charges. However, this

vague and conclusory allusion to a conspiracy is insufficient to demonstrate

that B.S. was a state actor for purposes of any alleged excessive force under

§ 1983. See DeBauche v. Trani, 191 F.3d 499, 506 (4th Cir. 1999) (“To

implicate 42 U.S.C. § 1983, conduct must be ‘fairly attributable to the

State.’”); Thomas v. Salvation Army So. Terr., 841 F.3d 632, 637 (4th Cir.

2016) (affirming dismissal pursuant to § 1915(e)(2)(B)(ii) where plaintiff did

not allege any facts that even remotely suggested that defendants’ actions

were attributable to the state).


                                       12

       Case 3:20-cv-00095-MR Document 21 Filed 02/23/21 Page 12 of 19
      Therefore, the Plaintiff’s excessive force claims have passed initial

review against Defendants Purser, Sawyer, and Morton. However, to the

extent that the Plaintiff has attempted to assert excessive force claims

against B.S, such claims are dismissed for failure to state a claim upon which

relief can be granted.

      D.     Retaliation Claim

      The Plaintiff alleges that Defendant Morton retaliated against him for

asserting his right to remain silent by withholding medical treatment from the

Plaintiff at the Jail.5

      The First Amendment right to free speech “includes not only the

affirmative right to speak, but also the right to be free from retaliation by a

public official for exercising that right.” Suarez Corp. v. McGraw, 202 F.3d

676 (4th Cir. 2000). Prison officials may not retaliate against an inmate for

exercising a constitutional right. See Hudspeth v. Figgins, 584 F.2d 1345,

1347 (4th Cir. 1978). In order to state a colorable retaliation claim under §

1983, a plaintiff must allege: “(1) [ ]he engaged in protected First Amendment

activity, (2) the defendant[ ] took some action that adversely affected [his]


5The Plaintiff does not appear to assert a claim for deliberate indifference to a serious
medical need. Even if he had attempted to do so, such a claim would be dismissed
because the Plaintiff has not adequately alleged that Defendant Morton knew of and
deliberately disregarded an objectively serious medical need. See generally Heyer v.
United States Bureau of Prisons, 849 F.3d 202, 210 (4th Cir. 2017) (discussing the
deliberate indifference standard).
                                           13

        Case 3:20-cv-00095-MR Document 21 Filed 02/23/21 Page 13 of 19
First Amendment rights, and (3) there was a causal relationship between

[his] protected activity and the defendant[’s] conduct.” Martin v. Duffy, 858

F.3d 239, 249 (4th Cir. 2017) (quoting Constantine v. Rectors & Visitors of

George Mason Univ., 411 F.3d 474, 499 (4th Cir. 2005)).

      The Plaintiff has stated a plausible retaliation claim against Defendant

Morton and it will be permitted to pass initial review.

      E.    Neglect

      The Plaintiff alleges in the Amended Complaint that he is trying to sue

all of the Defendants except for B.S. for “neglect.” [Doc. 14 at 11].

      A § 1983 claim must be founded on a violation of the Constitution or

United States laws; an allegation of negligence is insufficient to support a §

1983 claim. See generally Estelle v. Gamble, 429 U.S. 97 (1976). Further,

the Plaintiff’s bald allegation of “neglect” is devoid of any factual allegations

such that it is too vague and conclusory to state any plausible claim under

North Carolina law. Therefore, to the extent that the Plaintiff attempts to

state claims for negligence, such claims will be dismissed for failure to state

a claim upon which relief can be granted.

      D.    North Carolina Assault

      The Plaintiff appears to assert assault claims against Defendants

Sawyer, Purser, Morton, and B.S. under North Carolina law.


                                       14

       Case 3:20-cv-00095-MR Document 21 Filed 02/23/21 Page 14 of 19
      North Carolina follows common-law principles governing assault and

battery. An assault is an offer to show violence to another without striking

him, and battery is the carrying of the threat into effect by the infliction of a

blow. Dickens v. Puryear, 302 N.C. 437, 445, 276 S.E.2d 325, 330 (1981).

While a civil action for assault is available under North Carolina law, the use

of force under the circumstances must be excessive for the claimant to

prevail. Myrick v. Cooley, 91 N.C. App. 209, 215, 371 S.E.2d 492, 496

(1988). Whether force was excessive is judged by a standard of objective

reasonableness. Jordan v. Civil Svc. Bd., 153 N.C.App. 691, 698, 570

S.E.2d 912, 918 (2002).

      The Plaintiff has stated plausible assault claims against Defendants

Sawyer, Purser, and Morton, and such claims will be permitted to pass initial

review. The Court therefore will exercise supplemental jurisdiction over the

Plaintiff’s state law claims of assault.

      The Plaintiff further appears to allege that B.S. assaulted him in his car

at the Waffle House parking lot and that she had her boyfriend attempt to kill

the Plaintiff in jail. The Court declines to exercise supplemental jurisdiction

over these claims because the Plaintiff has failed to state any § 1983 claim

against B.S. Therefore, the Plaintiff’s assault claims will proceed against




                                           15

       Case 3:20-cv-00095-MR Document 21 Filed 02/23/21 Page 15 of 19
Defendants Sawyer, Purser and Morton, but the assault claims against B.S.

will be dismissed.

V.    PENDING MOTIONS

      The Plaintiff has filed two Motions for Reconsideration in which he

appears to ask the Court to reconsider its Order on initial review of the

Complaint. [Docs. 15, 16]. The Plaintiff argues inter alia that his claims are

not barred by Younger and that the Complaint should have passed initial

review.   The Plaintiff’s requests for reconsideration are denied as moot

because the Plaintiff was given leave to amend the Complaint, which he has

done, and the Amended Complaint has now been reviewed by the Court.

      The Plaintiff also appears to request the appointment of counsel. The

Plaintiff argues that he cannot afford counsel, that the case is complex, and

that law libraries have been taken out of North Carolina jails.

      There is no absolute right to the appointment of counsel in civil actions

such as this one.       Therefore, a plaintiff must present “exceptional

circumstances” in order to require the Court to seek the assistance of a

private attorney for a plaintiff who is unable to afford counsel. Miller v.

Simmons, 814 F.2d 962, 966 (4th Cir. 1987). Plaintiff has failed to

demonstrate the existence of exceptional circumstances that would warrant

the appointment of counsel and Plaintiff’s request is therefore denied.


                                      16

       Case 3:20-cv-00095-MR Document 21 Filed 02/23/21 Page 16 of 19
      Finally, the Plaintiff appears to seek the Court’s recusal or

disqualification from this case. The Plaintiff alleges that the Court is “being

bias[ed], and unfair base[d] on the fact [Plaintiff] is a Black American who’s

trying to proceed in forma pauperis indigent, as a pro se litigant, under 42

U.S.C. § 1983 Federal Code.” [Doc. 15 at 3].

      Under 28 U.S.C. § 144, a litigant may seek recusal of a judge if the

litigant files “a timely and sufficient affidavit that the judge before whom the

matter is pending has a personal bias or prejudice either against him or in

favor of any adverse party.” 28 U.S.C. § 144. Under 28 U.S.C. § 455, a

justice, judge, or magistrate judge must disqualify himself in any proceeding

in which his impartiality might be reasonably questioned. In this case the

Court merely follows the law as applies to all persons.

      The Plaintiff’s request for recusal is insufficient to support relief and no

no basis for disqualification appears in the record. Therefore, to the extent

that the Plaintiff seeks the Court’s disqualification or recusal, this relief is

denied.

VI.   CONCLUSION

      For the foregoing reasons, Plaintiff’s claims for the use of excessive

force against Defendants Purser, Sawyer, and Morton, and his retaliation

claim against Defendant Morton survive initial review under 28 U.S.C. §


                                       17

       Case 3:20-cv-00095-MR Document 21 Filed 02/23/21 Page 17 of 19
1915(e)(2) as such claims are not clearly frivolous. The Court will exercise

supplemental jurisdiction over the Plaintiff’s North Carolina assault claims

against Defendants Purser, Sawyer, and Morton. The remaining claims are

dismissed without prejudice.

     IT IS, THEREFORE, ORDERED that:

  1. The Amended Complaint [Doc. 14] shall proceed against Defendants

     Purser, Sawyer, and Morton with respect to the Plaintiff’s claims of

     excessive force under § 1983 and his claims of assault under North

     Carolina, and against Defendant Morton with respect to the Plaintiff’s

     claim for retaliation under § 1983.

  2. The remaining claims are dismissed for failure to state a claim upon

     which relief can be granted and as barred by Younger v. Harris, 401

     U.S. 37 (1971).

  3. The Plaintiff’s Motions for Reconsideration [Docs. 15, 16] are DENIED.

  4. The Clerk is directed to mail summons forms to the Plaintiff for the

     Plaintiff to fill out and return for service of process on Defendants

     Purser, Sawyer, and Morton. Once the Court receives the completed

     summons forms, the Clerk shall then direct the U.S. Marshal to

     effectuate service on Defendants. The Clerk is respectfully instructed

     to note on the docket when the form has been mailed to Plaintiff.


                                     18

      Case 3:20-cv-00095-MR Document 21 Filed 02/23/21 Page 18 of 19
IT IS SO ORDERED.

                    Signed: February 22, 2021




                                  19

Case 3:20-cv-00095-MR Document 21 Filed 02/23/21 Page 19 of 19
